State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522598
________________________________

In the Matter of ROBERT
   HAIGLER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
PAUL CHAPPIUS, as
   Superintendent of Elmira
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   McCarthy, J.P., Garry, Egan Jr., Devine and Aarons, JJ.

                             __________


     Robert Haigler, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of respondent finding petitioner guilty
of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II determination finding him guilty of violating
a prison disciplinary rule. The Attorney General has advised
this Court that the determination has since been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. In view of
this, and given that petitioner has been granted all the relief
to which he is entitled, the petition must be dismissed as moot
                              -2-                  522598

(see Matter of Ballard v Racette, 140 AD3d 1428, 1428 [2016]).

      McCarthy, J.P., Garry, Egan Jr., Devine and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court